Smith, 3. 1.
“This court, by the constitutional amendment creating it, is limited in jurisdiction to the correction of errors in law alone; and therefore has no power to grant a new trial on the ground that the verdiet is strongly contrary to the weight of evidenee, if there is any evidence at all to support it.” Edge v. Thomas. 9 Ga. App. 559 (71 S. E. 875); Randall v. Bell, 12 Ga. App. 614 (77 S. E. 1132); Toole v. Jones, 19 Ga. App. 24 (90 S. E. 732); McCarty v. Keys, 19 Ga. App. 494 (91 S. E. 875).
*630Decided December 16, 1919.
Complaint; from city court of Camilla—Charles Watt Jr., judge pro hac vice. July 26, 1919.
A. 8. Johnson, for plaintiffs in error.
Peacoclc & Gardner, contra.
2. The motion for a new trial embraced the usual general grounds only. There was evidence to support the verdict, which has the approval of the trial judge, and his judgment overruling the motion for a new trial is

Affirmed.


Jenkins, P. J., and Stephens, J., concur.